DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

            A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 01, 2022 has been entered.
 
Double Patenting

             The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

            Claims 26 – 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 25 of U.S. Patent No. 11,025,308. Although the claims at issue are not identical, they are not patentably distinct from each other because:

             Re claim 26,
             Claim 1 of U.S. Patent No. 11,025,308 recites of an apparatus comprising: an interface; and baseband circuitry coupled with the interface, the circuitry operable to execute one or more instructions that when executed cause the baseband circuitry to: generate a protocol data unit to communicate wirelessly, the protocol data unit with a PHY layer header comprising a first sub-header and a second sub- header, the header comprising a first bit to indicate a presence of the first sub-header and a second bit to indicate a presence of the second sub-header, the PHY Layer header comprising an indication of one or more training sequences; and cause wireless transmission of the protocol data unit. 
           Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim of the instant application is rejected as obvious double patenting over the narrower copending claim.

             Re claim 27,
             Claim 2 of U.S. Patent No. 11,025,308 recites of wherein the channel bandwidth comprises one of a 2.16 Gigahertz (GHz) channel bandwidth, a 4.32 GHz channel bandwidth, a 6.48 GHz channel bandwidth, and an 8.64 GHz channel bandwidth.

             Re claim 28,
             Claim 3 of U.S. Patent No. 11,025,308 recites of wherein channel bonding is utilized to generate the channel bandwidth.

             Re claim 29,
             Claim 4 of U.S. Patent No. 11,025,308 recites of the protocol data unit comprising one of a request- to-send (RTS) frame, a clear-to-send (CTS) frame, and a directional multi-gigabit (DMG) CTS frame.

             Re claim 30,
             Claim 5 of U.S. Patent No. 11,025,308 recites of wherein the protocol data unit comprises one or more of a short training field, a channel estimation field, the second sub-header, and a data payload field.


             Re claim 31,
             Claim 6 of U.S. Patent No. 11,025,308 recites of the circuitry to cause communication of the data utilizing the channel bandwidth during a transmit opportunity.

             Re claim 32,
             Claim 7 of U.S. Patent No. 11,025,308 recites of comprising: a transmitter; a receiver; and a plurality of antennas coupled with the transmitter and the receiver.

             Re claim 33,
             Claim 8 of U.S. Patent No. 11,025,308 recites of the circuitry to cause the transmitter to transmit, via the plurality of antennas, the protocol data unit to indicate the channel bandwidth.

             Re claim 34,
             Claim 9 of U.S. Patent No. 11,025,308 recites of the circuitry to cause the transmitter to transmit, via the plurality of antennas, the protocol data unit comprising a request-to-send (RTS) frame to indicate the channel bandwidth, and the receiver to receive, via the plurality of antennas, a directional multi-gigabit (DMG) clear-to-send (CTS) frame corresponding to the RTS.

             Re claim 35,
             Claim 10 of U.S. Patent No. 11,025,308 recites of non-transitory computer-readable storage medium, comprising a plurality of instructions, that when executed, enable processing circuitry to: generate a protocol data unit to communicate wirelessly, the protocol data unit with a PHY layer header comprising a first sub-header and a second sub-header, the header comprising a first bit to indicate a presence of the first sub-header and a second bit to indicate a presence of the second sub-header, the PHY Layer header comprising an indication of one or more training sequences; and cause wireless transmission of the protocol data unit. 
            Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim of the instant application is rejected as obvious double patenting over the narrower copending claim.

             Re claim 36,
             Claim 11 of U.S. Patent No. 11,025,308 recites of wherein the channel bandwidth comprises one of a 2.16 Gigahertz (GHz) channel bandwidth, a 4.32 GHz channel bandwidth, a 6.48 GHz channel bandwidth, and an 8.64 GHz channel bandwidth.



             Re claim 37,
             Claim 12 of U.S. Patent No. 11,025,308 recites of wherein channel bonding is utilized to generate the channel bandwidth.

             Re claim 38,
             Claim 13 of U.S. Patent No. 11,025,308 recites of to enable processing circuitry to generate the protocol data unit comprising one of a request-to-send (RTS) frame, a clear-to-send (CTS) frame, and a directional multi-gigabit (DMG) CTS frame.

             Re claim 39,
             Claim 14 of U.S. Patent No. 11,025,308 recites of wherein the protocol data unit comprises one or more of a short training field, a channel estimation field, the second sub-header, and a data payload field.

             Re claim 40,
             Claim 15 of U.S. Patent No. 11,025,308 recites of comprising a plurality of instructions, that when executed, enable processing circuitry to cause communication of the data utilizing the channel bandwidth during a transmit opportunity.

             Re claim 41,
             Claim 16 of U.S. Patent No. 11,025,308 recites of comprising a plurality of instructions, that when executed, enable processing circuitry to cause a transmitter to transmit, via a plurality of antennas, the protocol data unit to indicate the channel bandwidth.

             Re claim 42,
             Claim 17 of U.S. Patent No. 11,025,308 recites of comprising a plurality of instructions, that when executed, enable processing circuitry to cause a transmitter to transmit, via a plurality of antennas, the protocol data unit comprising a request-to-send (RTS) frame to indicate the channel bandwidth, and a receiver to receive, via the plurality of antennas, a directional multi-gigabit (DMG) clear-to-send (CTS) frame corresponding to the RTS.

             Re claim 43,
             Claim 18 of U.S. Patent No. 11,025,308 recites of computer-implemented method, comprising: generating a protocol data unit to communicate wirelessly, the protocol data unit with a PHY layer header comprising a first sub-header and a second sub-header, the header comprising a first bit to indicate a presence of the first sub-header and a second bit to indicate a presence of the second sub-header, the PHY Layer header comprising an indication of one or more training sequences; and causing wireless transmission of the protocol data unit
             Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim of the instant application is rejected as obvious double patenting over the narrower copending claim.

             Re claim 44,
             Claim 19 of U.S. Patent No. 11,025,308 recites of wherein the channel bandwidth comprises one of a 2.16 Gigahertz (GHz) channel bandwidth, a 4.32 GHz channel bandwidth, a 6.48 GHz channel bandwidth, and an 8.64 GHz channel bandwidth.

             Re claim 45,
             Claim 20 of U.S. Patent No. 11,025,308 recites of wherein channel bonding is utilized to generate the channel bandwidth.

             Re claim 46,
             Claim 21 of U.S. Patent No. 11,025,308 recites of the protocol data unit comprising one of a request-to-send (RTS) frame, a clear-to-send (CTS) frame, and a directional multi-gigabit (DMG) CTS frame.



             Re claim 47,
             Claim 22 of U.S. Patent No. 11,025,308 recites of wherein the protocol data unit comprises one or more of a short training field, a channel estimation field, the second sub- header, and a data payload field.

             Re claim 48,
             Claim 23 of U.S. Patent No. 11,025,308 recites of comprising causing communication of the data utilizing the channel bandwidth during a transmit opportunity.

             Re claim 49,
             Claim 24 of U.S. Patent No. 11,025,308 recites of comprising causing a transmitter to transmit, via a plurality of antennas, the protocol data unit to indicate the channel bandwidth.

             Re claim 50,
             Claim 25 of U.S. Patent No. 11,025,308 recites of causing a transmitter to transmit, via a plurality of antennas, the protocol data unit comprising a request-to-send (RTS) frame to indicate the channel bandwidth, and the receiver to receive, via the plurality of antennas, a directional multi-gigabit (DMG) clear-to-send (CTS) frame corresponding to the RTS.

            Claims 43 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 – 17 of U.S. Patent No. 9,584,195. Although the claims at issue are not identical, they are not patentably distinct from each other because:

             Re claim 43,
             Claim 15 of U.S. Patent No. 9,584,195 recites of computer-implemented method, comprising: generating a protocol data unit to communicate wirelessly, the protocol data unit with a PHY layer header comprising a first sub-header and a second sub-header, the header comprising a first bit to indicate a presence of the first sub-header and a second bit to indicate a presence of the second sub-header, the PHY Layer header comprising an indication of one or more training sequences; and causing wireless transmission of the protocol data unit
             Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim of the instant application is rejected as obvious double patenting over the narrower copending claim.


             Re claim 46,
             Claim 17 of U.S. Patent No. 9,584,195 recites of the protocol data unit comprising one of a request-to-send (RTS) frame, a clear-to-send (CTS) frame, and a directional multi-gigabit (DMG) CTS frame.

             Claims 26, 29 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4 and 9 of U.S. Patent No. 9,584,195 in view of Van Nee (US 2011/0305296).

             Re claim 26,
             Claim 1 of U.S. Patent No. 9,584,195 recites of an apparatus comprising: circuitry to: generate a protocol data unit to communicate wirelessly, the protocol data unit with a PHY layer header comprising a first sub-header and a second sub- header, the header comprising a first bit to indicate a presence of the first sub-header and a second bit to indicate a presence of the second sub-header, the PHY Layer header comprising an indication of one or more training sequences; and cause wireless transmission of the protocol data unit. Claim 1 of U.S. Patent No. 9,584,195 does not recite of the apparatus comprising: an interface; and baseband circuitry coupled with the interface, the circuitry operable to execute one or more instructions.
            Van Nee teaches of an apparatus comprising: an interface (wireless interface, Fig.9); and baseband circuitry coupled with the interface (baseband processor, #935, Fig.9 and Paragraphs 0171 – 0174), the baseband circuitry operable to execute one or more instructions that when executed cause the circuitry to: generate a protocol data unit to communicate wirelessly (#949, Fig.9), the protocol data unit comprising a header (L-SIG, Paragraph 0033) and a first sub-header (VHT-SIG, Paragraph 0033).           
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the circuitry be a baseband circuitry for its simple and low cost digital signal processing. 

             Re claim 29,
             Claim 9 of U.S. Patent No. 9,584,195 recites of the protocol data unit comprising one of a request- to-send (RTS) frame, a clear-to-send (CTS) frame, and a directional multi-gigabit (DMG) CTS frame.

             Re claim 32,
             Claims 1 – 4 of U.S. Patent No. 9,584,195 recites of comprising: a transmitter; a receiver; and a plurality of antennas coupled with the transmitter and the receiver.

             Claims 27 – 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4 and 9 of U.S. Patent No. 9,584,195 and Van Nee in view of Hong et al (US 2011/0200072).

            Re claim 27, 
            Claim 1 of U.S. Patent No. 9,584,195 and Van Nee teach all the limitations of claim 26, except of wherein the channel bandwidth comprises one of a 2.16 Gigahertz (GHz) channel bandwidth, a 4.32 GHz channel bandwidth, a 6.48 GHz channel bandwidth, and an 8.64 GHz channel bandwidth.
             Hong further teaches of wherein the channel bandwidth comprises one of a 2.16 Gigahertz (GHz) channel bandwidth, a 4.32 GHz channel bandwidth, a 6.48 GHz channel bandwidth, and an 8.64 GHz channel bandwidth (Table 2, Fig.2).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the transceiver of Zhang operate on a protocol having a 2.16 Gigahertz (GHz) channel bandwidth for higher data rates.

            Re claim 28, 
            Claim 1 of U.S. Patent No. 9,584,195 and Van Nee teach all the limitations of claim 26, except of channel bonding utilized to generate the channel bandwidth.
            Hong teaches of channel bonding utilized to generate the channel bandwidth (Fig.2, Paragraphs 0037 and 0048).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have increased the PHY rate through a channel bonding technique.

             Claims 30 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4 and 9 of U.S. Patent No. 9,584,195 and Van Nee in view of Zhang et al (US 2010/0260159)


            Re claim 30,
            Claim 1 of U.S. Patent No. 9,584,195 and Van Nee teach all the limitations of claim 26, except of wherein the protocol data unit comprises one or more of a short training field, a channel estimation field, a second sub-header, and a data payload field.
              Zhang teaches of wherein the protocol data unit comprises one or more of a short training field (STF, Figures 2 – 6 and 21B), a channel estimation field (LTF, Figures 2 – 6), a second sub-header (VHT-SIG2, Figures 5 – 6 or VHT-SIGB, Fig.21B), and a data payload field (data, Figures 2 – 6 and 21B).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the protocol data unit comprise one or more of a short training field, a channel estimation field, a second sub-header, and a data payload field for OFDM modulation known for eliminating InterSymbol Interference (ISI) and improving Signal-to-Noise ratio (SNR)

             Re claim 33, 
            Claim 1 of U.S. Patent No. 9,584,195 and Van Nee teach all the limitations of claim 26, except of the circuitry to cause the transmitter to transmit, via the plurality of antennas, the protocol data unit to indicate the channel bandwidth.
             Zhang teaches of the circuitry to cause the transmitter to transmit, via the plurality of antennas (Fig.1), the protocol data unit to indicate the channel bandwidth (Paragraphs 0135 – 0136, 0143 and 0153 – 0156).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have caused the transmitter to transmit, via the plurality of antennas the protocol data unit to indicate the channel bandwidth for improved data communication.

            Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4 and 9 of U.S. Patent No. 9,584,195 and Van Nee in view of Noh et al (US 2012/0218983).

            Re claim 31,            
            Claim 1 of U.S. Patent No. 9,584,195 and Van Nee teach all the limitations of claim 26 except of the circuitry to cause communication of the data utilizing the channel bandwidth during a transmit opportunity.
           Noh teaches of a circuitry that causes communication of the data utilizing the channel bandwidth during a transmit opportunity (Abstract, Figures 3 – 5 and Paragraphs 0008 – 0015).
              It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the channel bandwidth during a transmit opportunity so as to avoid data collisions.

            Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4 and 9 of U.S. Patent No. 9,584,195 and Van Nee in view of Merlin et al (US 2012/0243485) and further in view of Wang et al (US 2016/0066198).


            Re claim 34, 
             Claim 1 of U.S. Patent No. 9,584,195 and Van Nee teach all the limitations of claim 26 except of except of the circuitry to cause the transmitter to transmit, via the plurality of antennas, the protocol data unit comprising a request-to-send (RTS) frame to indicate the channel bandwidth, and the receiver to receive, via the plurality of antennas, a directional multi-gigabit (DMG) clear-to-send (CTS) frame corresponding to the RTS.
             Merlin teaches of a protocol data unit (Fig.4) comprising a request-to-send (RTS) frame to indicate the channel bandwidth (Paragraphs 0008, 0016, 0078 and 0121), and the receiver to receive, via the plurality of antennas, a CTS frame corresponding to the RTS (Fig.6 and Paragraphs 0085 – 0087).
             Wang teaches of a directional multi-gigabit (DMG) clear-to-send (CTS) frame corresponding to the RTS (Paragraph 0062).
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the protocol data unit comprise a request-to-send (RTS) frame so as to determine the data-transmission bandwidth to be used. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the CTS be a directional multi-gigabit (DMG) clear-to-send (CTS) frame so as to conform to a protocol that achieves higher data rates.

             Claims 35, 38 – 39 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 – 17 of U.S. Patent No. 9,584,195 in view of Zhang et al (US 2010/0260159)

             Re claim 35,
             Claim 15 of U.S. Patent No. 9,584,195 recites of a method implemented by a station in a wireless network comprising: generating a protocol data unit to communicate wirelessly, the protocol data unit with a PHY layer header comprising a first sub-header and a second sub-header, the header comprising a first bit to indicate a presence of the first sub-header and a second bit to indicate a presence of the second sub-header, the PHY Layer header comprising an indication of one or more training sequences; and cause wireless transmission of the protocol data unit. Claim 15 of U.S. Patent No. 9,584,195 does not recite of a non-transitory computer-readable storage medium, comprising a plurality of instructions, that when executed, enable processing circuitry to perform the method.
          Zhang teaches of a non-transitory computer-readable storage medium, comprising a plurality of instructions, that when executed, enable processing circuitry to perform a method (Paragraph 0164) to generate a protocol data unit in a transmitter (#14, Fig.1).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a non-transitory computer-readable medium storing computer-executable instructions for transmitter for its storage capacity, portability, where data cannot be changed and for preventing accidental erasure of programs or files.




             Re claim 38,
             Claim 17 of U.S. Patent No. 9,584,195 recites of to enable processing circuitry to generate the protocol data unit comprising one of a request-to-send (RTS) frame, a clear-to-send (CTS) frame, and a directional multi-gigabit (DMG) CTS frame.


             Re claim 39,
             Claim 15 of U.S. Patent No. 9,584,195 and Zhang teach all the limitations of claim 35 as well as Zhang teaches of wherein the protocol data unit comprises one or more of a short training field (STF, Figures 2 – 6 and 21B), a channel estimation field (LTF, Figures 2 – 6), a second sub-header (VHT-SIG2, Figures 5 – 6 or VHT-SIGB, Fig.21B), and a data payload field (data, Figures 2 – 6 and 21B).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the protocol data unit comprise one or more of a short training field, a channel estimation field, a second sub-header, and a data payload field for OFDM modulation known for eliminating InterSymbol Interference (ISI) and improving Signal-to-Noise ratio (SNR)

             Re claim 41, 
            Claim 15 of U.S. Patent No. 9,584,195 and Zhang teach all the limitations of claim 35 as well as Zhang teaches of the circuitry to cause the transmitter to transmit, via the plurality of antennas (Fig.1), the protocol data unit to indicate the channel bandwidth (Paragraphs 0135 – 0136, 0143 and 0153 – 0156).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have caused the transmitter to transmit, via the plurality of antennas  the protocol data unit to indicate the channel bandwidth for improved data communication.


             Claims 36 – 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 – 17 of U.S. Patent No. 9,584,195 and Zhang in view of Hong et al (US 2011/0200072).

            Re claim 36, 
            Claim 15 of U.S. Patent No. 9,584,195 and Zhang teach all the limitations of claim 35, except of wherein the channel bandwidth comprises one of a 2.16 Gigahertz (GHz) channel bandwidth, a 4.32 GHz channel bandwidth, a 6.48 GHz channel bandwidth, and an 8.64 GHz channel bandwidth.
             Hong further teaches of wherein the channel bandwidth comprises one of a 2.16 Gigahertz (GHz) channel bandwidth, a 4.32 GHz channel bandwidth, a 6.48 GHz channel bandwidth, and an 8.64 GHz channel bandwidth (Table 2, Fig.2).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the transceiver of Zhang operate on a protocol having a 2.16 Gigahertz (GHz) channel bandwidth for higher data rates.

            Re claim 37, 
            Claim 15 of U.S. Patent No. 9,584,195 and Zhang teach all the limitations of claim 35, except of channel bonding utilized to generate the channel bandwidth.
            Hong teaches of channel bonding utilized to generate the channel bandwidth (Fig.2, Paragraphs 0037 and 0048).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have increased the PHY rate through a channel bonding technique.


	Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 – 17 of U.S. Patent No. 9,584,195 and Zhang in view of Noh et al (US 2012/0218983).

            Re claim 40,            
            Claim 15 of U.S. Patent No. 9,584,195 and Zhang teach all the limitations of claim 35 except of the circuitry to cause communication of the data utilizing the channel bandwidth during a transmit opportunity.
           Noh teaches of a circuitry that causes communication of the data utilizing the channel bandwidth during a transmit opportunity (Abstract, Figures 3 – 5 and Paragraphs 0008 – 0015).
              It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the channel bandwidth during a transmit opportunity so as to avoid data collisions.

            Claim 42 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 – 17 of U.S. Patent No. 9,584,195 and Zhang in view of Merlin et al (US 2012/0243485) and further in view of Wang et al (US 2016/0066198).

            Re claim 42, 
             Claim 15 of U.S. Patent No. 9,584,195 and Zhang teach all the limitations of claim 35 except of the circuitry to cause the transmitter to transmit, via the plurality of antennas, the protocol data unit comprising a request-to-send (RTS) frame to indicate the channel bandwidth, and the receiver to receive, via the plurality of antennas, a directional multi-gigabit (DMG) clear-to-send (CTS) frame corresponding to the RTS.
             Merlin teaches of a protocol data unit (Fig.4) comprising a request-to-send (RTS) frame to indicate the channel bandwidth (Paragraphs 0008, 0016, 0078 and 0121), and the receiver to receive, via the plurality of antennas, a CTS frame corresponding to the RTS (Fig.6 and Paragraphs 0085 – 0087).
             Wang teaches of a directional multi-gigabit (DMG) clear-to-send (CTS) frame corresponding to the RTS (Paragraph 0062).
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the protocol data unit comprise a request-to-send (RTS) frame so as to determine the data-transmission bandwidth to be used. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the CTS be a directional multi-gigabit (DMG) clear-to-send (CTS) frame so as to conform to a protocol that achieves higher data rates.

             Claims 44 – 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 – 17 of U.S. Patent No. 9,584,195 in view of Hong et al (US 2011/0200072).

            Re claim 44, 
            Claim 15 of U.S. Patent No. 9,584,195 teaches all the limitations of claim 43, except of wherein the channel bandwidth comprises one of a 2.16 Gigahertz (GHz) channel bandwidth, a 4.32 GHz channel bandwidth, a 6.48 GHz channel bandwidth, and an 8.64 GHz channel bandwidth.
             Hong further teaches of wherein the channel bandwidth comprises one of a 2.16 Gigahertz (GHz) channel bandwidth, a 4.32 GHz channel bandwidth, a 6.48 GHz channel bandwidth, and an 8.64 GHz channel bandwidth (Table 2, Fig.2).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the transceiver of Zhang operate on a protocol having a 2.16 Gigahertz (GHz) channel bandwidth for higher data rates.

            Re claim 45, 
            Claim 15 of U.S. Patent No. 9,584,195 teaches all the limitations of claim 43, except of channel bonding utilized to generate the channel bandwidth.
            Hong teaches of channel bonding utilized to generate the channel bandwidth (Fig.2, Paragraphs 0037 and 0048).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have increased the PHY rate through a channel bonding technique.

             Claims 47 and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 – 17 of U.S. Patent No. 9,584,195 in view of Zhang et al (US 2010/0260159)

            Re claim 47,
            Claim 15 of U.S. Patent No. 9,584,195 teaches all the limitations of claim 43, except of wherein the protocol data unit comprises one or more of a short training field, a channel estimation field, a second sub-header, and a data payload field.
              Zhang teaches of wherein the protocol data unit comprises one or more of a short training field (STF, Figures 2 – 6 and 21B), a channel estimation field (LTF, Figures 2 – 6), a second sub-header (VHT-SIG2, Figures 5 – 6 or VHT-SIGB, Fig.21B), and a data payload field (data, Figures 2 – 6 and 21B).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the protocol data unit comprise one or more of a short training field, a channel estimation field, a second sub-header, and a data payload field for OFDM modulation known for eliminating InterSymbol Interference (ISI) and improving Signal-to-Noise ratio (SNR)


             Re claim 49, 
            Claim 15 of U.S. Patent No. 9,584,195 teaches all the limitations of claim 43, except of causing a transmitter to transmit, via a plurality of antennas, the protocol data unit to indicate the channel bandwidth.
             Zhang teaches of the circuitry to cause the transmitter to transmit, via the plurality of antennas (Fig.1), the protocol data unit to indicate the channel bandwidth (Paragraphs 0135 – 0136, 0143 and 0153 – 0156).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have caused the transmitter to transmit, via the plurality of antennas  the protocol data unit to indicate the channel bandwidth for improved data communication.

            Claim 48 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 – 17 of U.S. Patent No. 9,584,195 in view of Noh et al (US 2012/0218983).

            Re claim 48,            
            Claim 15 of U.S. Patent No. 9,584,195 teaches all the limitations of claim 43 except of causing communication of the data utilizing the channel bandwidth during a transmit opportunity.
           Noh teaches of a circuitry that causes communication of the data utilizing the channel bandwidth during a transmit opportunity (Abstract, Figures 3 – 5 and Paragraphs 0008 – 0015).
              It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the channel bandwidth during a transmit opportunity so as to avoid data collisions.

            Claim 50 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 – 17 of U.S. Patent No. 9,584,195 in view of Merlin et al (US 2012/0243485) and further in view of Wang et al (US 2016/0066198).

            Re claim 50, 
             Claim 15 of U.S. Patent No. 9,584,195 teaches all the limitations of claim 43 except of causing a transmitter to transmit, via a plurality of antennas, the protocol data unit comprising a request-to-send (RTS) frame to indicate the channel bandwidth, and the receiver to receive, via the plurality of antennas, a directional multi-gigabit (DMG) clear-to-send (CTS) frame corresponding to the RTS.
             Merlin teaches of a protocol data unit (Fig.4) comprising a request-to-send (RTS) frame to indicate the channel bandwidth (Paragraphs 0008, 0016, 0078 and 0121), and the receiver to receive, via the plurality of antennas, a CTS frame corresponding to the RTS (Fig.6 and Paragraphs 0085 – 0087).
             Wang teaches of a directional multi-gigabit (DMG) clear-to-send (CTS) frame corresponding to the RTS (Paragraph 0062).
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the protocol data unit comprise a request-to-send (RTS) frame so as to determine the data-transmission bandwidth to be used. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the CTS be a directional multi-gigabit (DMG) clear-to-send (CTS) frame so as to conform to a protocol that achieves higher data rates.

Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
            This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

          Claims 26, 30, 32 – 33, 35, 39, 41, 43, 47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2010/0260159) in view of Zhang et al (US 2011/0096797) (Zhang (2)) and further in view of Van Nee (US 2011/0305296).

           Re claims 26, 35 and 43, Zhang teaches of a method, a non-transitory computer readable medium (Paragraph 0164), an apparatus comprising: an interface (wireless interface, Fig.1); and circuitry coupled with the interface (circuitry, Fig.1), the circuitry operable to execute one or more instructions that when executed cause the circuitry to: generate a protocol data unit to communicate wirelessly (Figures 2 – 6 and 21B), the protocol data unit comprising the protocol data unit with a PHY layer header (#104 – #128-N, Figure 5 and 9 – 10, #104 – 508, Fig.21A) comprising a first sub-header (VHT-SIG1, Figures 5 – 6 or VHT-SIGA, Fig.21B) and a second sub-header (VHT-SIG2, Figures 5 – 6 or VHT-SIGB, Fig.21B), the header comprising a first bit (reserved bit, Paragraphs 0078, 0092 and 0109) to indicate a presence of the first sub-header (when reserved bit  is set to 1, the signals conform to the first communication protocol of 802.11ac of Fig.5 that includes the VHT-SIG1 or VHT-SIGA, Paragraphs 0064 and 0078 and when reserved bit  is set to 0 the signals conform to the legacy protocols that include only the legacy portions) and a second bit (VHT-SIGA includes a bit, Paragraph 0152) to indicate a presence of the second sub-header (Paragraph 0152). However, Zhang does not specifically teach of the PHY Layer header comprising an indication of one or more training sequences.
            Zhang (2) teaches of a PHY Layer header that comprises an indication of one or more training sequences (Paragraphs 0016 and 0139 and Page 15, Col 2, claim 1).
            Van Nee teaches of an apparatus comprising: an interface (wireless interface, Fig.9); and baseband circuitry coupled with the interface (baseband processor, #935, Fig.9 and Paragraphs 0171 – 0174), the baseband circuitry operable to execute one or more instructions that when executed cause the circuitry to: generate a protocol data unit to communicate wirelessly (#949, Fig.9), the protocol data unit comprising a header (L-SIG, Paragraph 0033) and a first sub-header (VHT-SIG, Paragraph 0033).           
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the PHY Layer header comprise an indication of one or more training sequences to generate an estimate of the communication channel. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the circuitry be a baseband circuitry for its simple and low cost digital signal processing. 

             Re claims 30, 39 and 47, Zhang teaches of wherein the protocol data unit comprises one or more of a short training field (STF, Figures 2 – 6 and 21B), a channel estimation field (LTF, Figures 2 – 6), a second sub-header (VHT-SIG2, Figures 5 – 6 or VHT-SIGB, Fig.21B), and a data payload field (data, Figures 2 – 6 and 21B).

             Re claim 32, Zhang teaches of comprising: a transmitter (Tx, Fig.1); a receiver (Rx, Fig.1); and a plurality of antennas coupled with the transmitter and the receiver (as shown in Fig.1).

             Re claims 33, 41 and 49, Zhang teaches of the circuitry to cause the transmitter to transmit, via the plurality of antennas (Fig.1), the protocol data unit to indicate the channel bandwidth (Paragraphs 0135 – 0136, 0143 and 0153 – 0156).

          Claims 27 – 28, 36 – 37 and 44 – 45 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Zhang (2) and Van Nee in view of Hong et al (US 2011/0200072).

            Re claims 27, 36 and 44, Zhang, Zhang(2) and Van Nee teach all the limitations of claims 26, 36 and 45, as well as Zhang teaches of wherein the channel bandwidth comprises one of a 20 MHz channel bandwidth, a 40 MHz channel bandwidth, a 80 MHz channel bandwidth, and an 160 MHz channel bandwidth (Paragraph 0075). Zhang, Zhang(2) and Van Nee do not specifically teach of wherein the channel bandwidth comprises one of a 2.16 Gigahertz (GHz) channel bandwidth, a 4.32 GHz channel bandwidth, a 6.48 GHz channel bandwidth, and an 8.64 GHz channel bandwidth.
             Hong further teaches of wherein the channel bandwidth comprises one of a 2.16 Gigahertz (GHz) channel bandwidth, a 4.32 GHz channel bandwidth, a 6.48 GHz channel bandwidth, and an 8.64 GHz channel bandwidth (Table 2, Fig.2).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the transceiver of Zhang operate on a protocol having a 2.16 Gigahertz (GHz) channel bandwidth for higher data rates.

            Re claims 28, 37 and 45, Zhang, Zhang(2) and Van Nee teach all the limitations of claims 26, 36 and 45 except of channel bonding utilized to generate the channel bandwidth.
            Hong teaches of channel bonding utilized to generate the channel bandwidth (Fig.2, Paragraphs 0037 and 0048).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have increased the PHY rate through a channel bonding technique.

            Claims 29, 38 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Zhang(2) and Van Nee in view of Merlin et al (US 2012/0243485).

            Re claims 29, 38 and 46, Zhang, Zhang(2) and Van Nee teach all the limitations of claims 26, 35 and 43, except of wherein the protocol data unit comprises one of a request-to-send (RTS) frame, a clear-to-send (CTS) frame, and a directional multi-gigabit (DMG) CTS frame.
             Merlin teaches of a protocol data unit (Fig.4) comprises one of a request-to-send (RTS) frame (Paragraphs 0008, 0078 and 0121), a clear-to-send (CTS) frame, and a directional multi-gigabit (DMG) CTS frame.
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the protocol data unit comprise a request-to-send (RTS) frame so as to determine the data-transmission bandwidth to be used.

            Claims 31, 40 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Zhang(2) and Van Nee in view of Noh et al (US 2012/0218983).

            Re claims 31, 40 and 48, Zhang, Zhang(2) and Van Nee teach all the limitations of claims 26, 35 and 43, except of the circuitry to cause communication of the data utilizing the channel bandwidth during a transmit opportunity.
           Noh teaches of a circuitry that causes communication of the data utilizing the channel bandwidth during a transmit opportunity (Abstract, Figures 3 – 5 and Paragraphs 0008 – 0015).
              It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the channel bandwidth during a transmit opportunity so as to avoid data collisions.

            Claims 34, 42 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Zhang(2) and Van Nee in view of Merlin et al (US 2012/0243485) and further in view of Wang et al (US 2016/0066198).

            Re claims 34, 42 and 50, Zhang, Zhang(2) and Van Nee teach all the limitations of claims 32, 35 and 43, except of the circuitry to cause the transmitter to transmit, via the plurality of antennas, the protocol data unit comprising a request-to-send (RTS) frame to indicate the channel bandwidth, and the receiver to receive, via the plurality of antennas, a directional multi-gigabit (DMG) clear-to-send (CTS) frame corresponding to the RTS.
             Merlin teaches of a protocol data unit (Fig.4) comprising a request-to-send (RTS) frame to indicate the channel bandwidth (Paragraphs 0008, 0016, 0078 and 0121), and the receiver to receive, via the plurality of antennas, a CTS frame corresponding to the RTS (Fig.6 and Paragraphs 0085 – 0087).
             Wang teaches of a directional multi-gigabit (DMG) clear-to-send (CTS) frame corresponding to the RTS (Paragraph 0062).
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the protocol data unit comprise a request-to-send (RTS) frame so as to determine the data-transmission bandwidth to be used. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the CTS be a directional multi-gigabit (DMG) clear-to-send (CTS) frame so as to conform to a protocol that achieves higher data rates.

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633